Citation Nr: 1819647	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include on the basis of eligibility for outpatient dental treatment. 

2.  Entitlement to service connection for a right ear disability, to include hearing loss and otitis media, and to include as secondary to maxillary surgery and/or as due to in-service noise exposure. 

3.  Entitlement to service connection for tinnitus, to include as secondary to maxillary surgery and/or as due to in-service noise exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from November 1976 to November 1998.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran testified at a Central Office hearing before a Veterans Law Judge (VLJ) other than the undersigned.  

In June 2015, the Board remanded for further development and adjudication.  As discussed below, substantial compliance was not achieved.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

During the pendency of the appeal, the April 2014 VLJ ended employment with the Board and the Veteran elected a new hearing.  38 U.S.C. § 7107(c) (West 2012); 38 C.F.R. §§ 19.3(b), 20.707 (2017).  Accordingly, in December 2017, the Veteran and his friend testified at a Central Office hearing before the undersigned VLJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, there may be relevant, outstanding, private treatment records.  During the December 2017 hearing, the Veteran identified private dental treatment from "Lane and Associates."  These records have not yet been associated with the claims file.  Further, there is no indication that VA has attempted to assist the Veteran in obtaining them.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2017).

Second, the AOJ did not develop or adjudicate the issue of service connection for a dental disability on the basis of eligibility for outpatient dental treatment.  The June 2015 Board remand specifically directed the AOJ to conduct all appropriate development relevant to the claim, including with respect to the issue of whether the Veteran is eligible for VA outpatient dental treatment.  The Board highlighted that the Veteran's dental treatment claim was part-and-parcel of the dental compensation claim and must be adjudicated by an AOJ.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Oddly, in the December 2016 Supplemental Statement of the Case (SSOC), the AOJ instructed the Veteran to "initiate" a claim for dental treatment at his nearest VA healthcare facility or via telephone, as the initial determination of entitlement to dental treatment must be made by Veteran's Health Administration (VHA).  However, this instruction was inappropriate, as the Veteran already initiated the dental treatment claim by initiating the dental compensation claim.  Mays, 5 Vet. App. at 306.  Further, the AOJ failed to ensure adjudication of the dental treatment claim before issuing the SSOC.  As previously indicated, the Board is unable to proceed without this outcome-determinative development.

Finally, because the Veteran contends that the right ear disability and tinnitus were either caused or worsened by his dental disability, all claims herein remain inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any relevant, outstanding, private treatment records, including dental records from Lane and Associates (see December 2017 hearing transcript). 
2.  Conduct all appropriate development relevant to the issue of service connection for a dental disability on the basis of eligibility for outpatient dental treatment.  The AOJ is advised that: 

(a)  the Veteran's dental treatment claim is part-and-parcel of the dental compensation claim and must be adjudicated by an AOJ; 

(b)  the December 2016 SSOC instruction for the Veteran to "initiate" a claim for dental treatment at his nearest VA healthcare facility or via telephone was inappropriate, as the Veteran already initiated the dental treatment claim by initiating the dental compensation claim; and 

(c)  before issuing another SSOC, the AOJ must ensure adjudication of the dental treatment claim by VHA. 

3.  After completing the above, readjudicate the appeals.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

